Case 18-15795-amc          Doc 22
                          Filed 12/05/18 Entered 12/05/18 19:05:33                     Desc Main
                          Document     Page 1 of 3
                  UNITED STATES BANKRUPTCY COURT
            EASTERN DISTRICT OF PENNSYLVANIA (Philadelphia)
IN RE:                                    :
CAROL M ROSADO                            :    BK. No. 18-15795-amc
                     Debtor               :
                                          :    Chapter No. 13
DITECH FINANCIAL LLC                      :
                     Movant               :
               v.                         :
CAROL M ROSADO                            :
                     Respondent           :    11 U.S.C. §362
                                          :

    MOTION OF DITECH FINANCIAL LLC FOR RELIEF FROM AUTOMATIC STAY
       UNDER §362 PURSUANT TO BANKRUPTCY PROCEDURE RULE 4001

               Movant, by its attorneys, PHELAN HALLINAN DIAMOND & JONES, LLP, hereby

requests a termination of Automatic Stay and leave to foreclose on its mortgage on real property

owned by Debtor CAROL M. ROSADO.

               1.      Movant is DITECH FINANCIAL LLC.

               2.      Debtor, CAROL ROSADO is the owner of the premises located at 430 ANN

STREET, PHOENIXVILLE, PA 19460, hereinafter known as the mortgaged premises.

               3.      Movant is the holder of a mortgage on the mortgaged premises.

               4.      Debtor's failure to tender monthly payments in a manner consistent with the

terms of the Mortgage and Note result in a lack of adequate protection.

               5.      Movant wishes to institute foreclosure proceedings on the mortgage because of

Debtor's failure to make the monthly payment required hereunder.

               6.      The foreclosure proceedings to be instituted were stayed by the filing of the

instant Chapter 13 Petition.

               7.      As of November 8, 2018, Debtor has failed to tender post-petition mortgage

payments for the months of September 2018 through November 2018. The monthly payment amount

for the months of September 2018 through November 2018 is $2,548.32, less suspense in the amount

of $2,334.00, for a total amount due of $5,310.96. The next payment is due on or before November 1,

2018 in the amount of $2,548.32. Under the terms of the Note and Mortgage, Debtor has a continuing
Case 18-15795-amc          Doc 22      Filed 12/05/18 Entered 12/05/18 19:05:33 Desc Main
                                      Document         Page 2 of 3
obligation to remain current post-petition and failure to do so results in a lack of adequate protection to

Movant.

                8.      Movant has cause to have the Automatic Stay terminated as to permit Movant

to complete foreclosure on its mortgage.

                9.      Movant specifically requests permission from the Honorable Court to

communicate with Debtor and Debtor's counsel to the extent necessary to comply with applicable

nonbankruptcy law.

                10.     Movant, it's successors and assignees posits that due to Debtor's continuing

failure to tender post-petition mortgage payments and the resulting and ever increasing lack of

adequate protection that said failure presents, sufficient grounds exist for waiver of Rule 4001(a)(3),

and that Movant, its successors or assignees should be allowed to immediately enforce and implement

the Order granting relief from the automatic stay.

                11.     Movant requests that Federal Rule of Bankruptcy Procedure 3002.1 be waived.

                WHEREFORE, Movant respectfully requests that this Court enter an Order;

                a.      modifying the Automatic Stay under Section 362 with respect to 430 ANN

STREET, PHOENIXVILLE, PA 19460 (as more fully set forth in the legal description attached to

the Mortgage of record granted against the Premises), as to allow Movant, its successors and

assignees, to proceed with its rights under the terms of said Mortgage; and

                b.      Movant specifically requests permission from this Honorable Court to

communicate with Debtor and Debtor's counsel to the extent necessary to comply with applicable

nonbankruptcy law; and

                c.      holding that due to Debtor's continuing failure to tender post-petition mortgage

payments and the resulting and ever increasing lack of adequate protection that said failure presents,

sufficient grounds exist for waiver of Rule 4001(a)(3), and that Movant, its successors or assignees,

should be allowed to immediately enforce and implement the Order granting relief from the automatic

stay; and
Case 18-15795-amc     Doc 22    Filed 12/05/18 Entered 12/05/18 19:05:33                 Desc Main
                                Document       Page 3 of 3
             d.    waiving Federal Rule of Bankruptcy Procedure 3002.1; and

             e.    Granting any other relief that this Court deems equitable and just.

                                                 /s/ Thomas Song, Esquire
                                                 Thomas Song, Esq., Id. No.89834
                                                 Phelan Hallinan Diamond & Jones, LLP
                                                 1617 JFK Boulevard, Suite 1400
                                                 One Penn Center Plaza
                                                 Philadelphia, PA 19103
                                                 Phone Number: 215-563-7000 Ext 31387
                                                 Fax Number: 215-568-7616
December 5, 2018                                 Email: Thomas.Song@phelanhallinan.com
